ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_07_EN.txt. 890

DISSENTING OPINION OF JUDGE ODA

J. INTRODUCTORY REMARKS

1. To my great regret I find myself dissenting from the Court’s Judg-
ment on account of my belief that the Court should have upheld the pre-
liminary objection concerning the Court’s jurisdiction as raised by the
United States, and should have declined to entertain the Application filed
by Iran.

2. On 2 November 1992, Iran filed the Application instituting proceed-
ings against the United States in respect of a dispute arising out of the
attack on and destruction of three oil platforms by the United States
Navy in 1987 and 1988, in which it claimed that the United States had
breached its obligations to Iran under the Treaty of Amity, Economic
Relations and Consular Rights, a bilateral treaty which it had concluded
in 1955 with the United States, and had breached international law. Iran
invoked that Treaty as a basis for the Court’s jurisdiction to entertain the
dispute. The relevant Article in the Treaty (compromissory clause) reads:

“Article XXT

2. Any dispute between the High Contracting Parties as to the
interpretation or application of the present Treaty, not satisfactorily
adjusted by diplomacy, shall be submitted to the International Court
of Justice, unless the High Contracting Parties agree to settlement by
some other pacific means.”

On 16 December 1993, the United States requested the Court to uphold
its preliminary objection to the jurisdiction of the Court to entertain the
case.

3. By way of an introduction to my opinion, I wonder if there was in
fact any dispute between Iran and the United States prior to the filing of
the Application of Iran with respect to the “interpretation or applica-
tion” of the 1955 Treaty. As far as the record before the Court shows,
there was no diplomatic negotiation between the two countries on this
subject before Iran filed the Application in November 1992. Certainly, in
the written and oral proceedings which followed on from the Applica-
tion, Iran expressed its views on various articles (1.e., Articles I, IV (1)
and X (1)) of that Treaty and, in response, the United States presented
different views. But this surely does not mean that there was previously
any dispute between Iran and the United States as to the “interpretation

91
891 OIL PLATFORMS (DISS. OP. ODA)

or application” of the 1955 Treaty, such as to be submitted to this Court.
I believe, even if only for that simple reason, that the Iranian Application
in the present case could have been dismissed.

4. This is practically the first case in the history of this Court in which
the Applicant attempts to rely mainly on a compromissory clause of a
bilateral treaty to which it is a party, although there have been a few
cases in which a compromissory clause of a bilateral treaty was relied
upon as an additional or subsidiary basis for the Court’s jurisdiction
(e.g., the “1955 Iran-United States Treaty of Amity” — which is invoked
in the present case — in the case concerning United States Diplomatic
and Consular Staff in Tehran U.C.J. Reports 1980, p. 3) and the “1956
Nicaragua-United States Treaty of Friendship, Commerce and Naviga-
tion” invoked in the case concerning Military and Paramilitary Activities
in and against Nicaragua (Nicaragua v. United States of America),
Jurisdiction and Admissibility .C.J. Reports 1984, p. 392)). For this rea-
son, it would seem to be pertinent to examine the meaning of a compro-
missory clause included in any given bilateral treaty in the context of the
fundamental principle concerning the required consent to jurisdiction of
the States in dispute.

Il. THE ComPromissory CLAUSE OF A TREATY IN
RELATION TO THE REQUIRED CONSENT OF STATES FOR
REFERRAL OF DISPUTES TO THE COURT

5. There is no doubt whatever that the consent of sovereign States to
be subject to the Court’s jurisdiction is a cornerstone of international jus-
tice. As is pointed out in the recent jurisprudence of the Court, “one of
the fundamental principles of the Statute is that the Court cannot decide
a dispute between States without the consent of those States to its juris-
diction” (East Timor (Portugal v. Australia), Judgment, 1 C.J. Reports
1995, p. 101; see also the precedents of the Court referred to therein).
According to its Statute, the Court may be seised of legal disputes in
three different ways: namely, (i) by joint referral of disputes to the Court
(Art. 36 (1)), (ii) by seising the Court under the optional clause whereby
the States may declare that they recognize as compulsory the jurisdiction
of the Court (Art. 36 (2)), and (iii) by the referral of disputes in accord-
ance with treaty provisions (Art. 36 (1)). The fact that the Court’s juris-
diction in a case of unilateral application is restricted to the latter two
instances (in other words, (ii) and (iii)) remains as a reflection of the basic
principle that the consent of the sovereign State is required for the exer-
cise of the Court’s jurisdiction, as in these cases the respondent States are
deemed to have given such consent in advance in general terms by means
of the optional clause of the Statute or by the insertion of a compromis-
sory clause into treaties. Without the consent, whether individual or gen-

92
892 OIL PLATFORMS (DISS. OP. ODA)

eral, of the States concerned, there will be no legal dispute which can be
adjudicated by the Court.

I. Joint Referral to the Court by a Special Agreement —
Article 36 (1)

6. Some disputes have been presented to the Court on an ad hoc basis
by a special agreement of the two States in dispute under the first part of
Article 36 (1). The joint referral of any case to the Court, as a result of
the consent of the States parties thereto, is undoubtedly the closest to the
ideal in terms of the application of international legal justice. There were
some cases referred to the Court by a special agreement in its first 30-year
period but the following are the only cases of this type with which the
Court has dealt during the past 20 years, apart from some ad hoc Cham-
ber cases: Continental Shelf (Tunisia/Libyan Arab Jamahiriya) (C.J.
Reports 1982, p. 18), Continental Shelf (Libyan Arab Jamahiriya/Malta)
(C.J. Reports 1985, p. 13), and Territorial Dispute (Libyan Arab Jama-
hiriya/Chad) (1 C.J. Reports 1994, p. 6).

2. The General Commitments of States to Refer to the Court
Disputes of a Wider Scope — the Optional Clause in the Statute —
Article 36 (2)

7. Some States are prepared to defer to the Court’s jurisdiction on an
extremely wide range of disputes with other unspecified States. In other
words, the Court’s jurisdiction in

“all legal disputes concerning:

(a) the interpretation of a treaty;

(b) any question of international law;

(c) the existence of any fact which, if established, would constitute
a breach of an international obligation;

(d) the nature or extent of the reparation to be made for the breach
of an international obligation”

exists on a reciprocal basis among certain States, as Article 36 (2) — the
optional clause — provides that the States parties to the Court’s Statute

“may at any time declare that they recognize as compulsory ipso
facto and without special agreement, in relation to any other State
accepting the same obligation, the jurisdiction of the Court”

93
893 OIL PLATFORMS (DISS. OP. ODA)

in the matters referred to in the above quotation. The subject-matter of
the disputes that can be submitted to the Court’s compulsory jurisdiction
is wide enough to cover all legai disputes, as mentioned above. A State
which makes such a declaration is deemed to be ready and willing to
defer to the Court’s jurisdiction on a wide range of legal disputes which
may possibly arise in its relations with other States making similar dec-
larations.

8. In fact, however, as can be seen from the Annual Report of the
Court for this year, as of the end of July 1996, only 59 States out of a
total of 187 States members of the Court’s Statute had made declarations
under Article 36 (2). In addition, most of the declarations are accom-
panied by various reservations and their validity is limited to certain
restricted periods. It should also be noted that, in the past, when the pre-
liminary objections raised by some States were rejected by the Court,
those States proceeded to withdraw the declaration of the acceptance of
the Court’s jurisdiction under the optional clause which they had previ-
ously made (e.g., France, in January 1974 after the Nuclear Tests cases;
the United States, in October 1985 after the case concerning Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America)). This tells us that there are not so many States that
are really willing or prepared to subject themselves to the compulsory
jurisdiction of the Court in relation to any disputes, in whatever shape or
form, that might arise in the future. In fact, neither Iran nor the United
States had made such a declaration as of November 1992, the date of
filing of the Application in the present case.

9. It is noted in the history of the Court that most cases of unilateral
application were related to disputes which arose between those States
which had accepted the Court’s jurisdiction under the optional clause, as
referred to above. In some of those cases, the disputes came to the merits
phase of the Court’s proceedings without occasioning any objection by
the respondent State and were finally settled by a Judgment of the Court.
While there were four cases in the first 30-year period of the Court, the
only two cases of this type with which the Court dealt during the past
20 years are: Arbitral Award of 31 July 1989 U.C.J. Reports 1991, p. 53)
and Maritime Delimitation in the Area between Greenland and
Jan Mayen (I C.J. Reports 1993, p. 38). However, in a number of cases
of unilateral application on the basis of the optional clause of the Court’s
Statute, preliminary objections to the Court’s jurisdiction were raised by
the respondent States on account of their interpretations of the ways in
which that clause had been applied. In some cases, the Court dismissed
such objections, so that the cases in question came to the merits phase.
The case concerning: Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America) U.C.J. Reports
1986, p. 14) is the only one of this type with which the Court has dealt in
the course of the past 20 years. Alternatively, the Court could uphold the

94
894 OIL PLATFORMS (DISS. OP. ODA)

objections on the ground of the application of the optional clause, thus
bringing the case to an end. There has, in fact, been no case of this kind
dealt with by this Court in this past 20-year period.

10. The application of the optional clause of the Court’s Statute can
only be effected among a certain limited number of States. For this
reason, some treaties concluded to promote the peaceful settlement of
disputes among a group of States establish the compulsory jurisdiction
of the Court among the States signing these treaties. The 1928 General
Act for the Pacific Settlement of International Disputes (Art. 17) was
used as the basis of jurisdiction in the case concerning the Aegean Sea
Continental Shelf (TL C.J. Reports 1978, p. 3}, in which, however, the
Court dismissed the Application of Greece; it was also invoked by Aus-
tralia and New Zealand in the Nuclear Tests cases U.C.J. Reports 1974,
pp. 253, 457). The 1948 American Treaty on Pacific Settlement (the Pact
of Bogota) (Art. XXX1) is another such example successfully invoked in
the case concerning Border and Transborder Armed Actions (Nicaragua
v. Honduras), Jurisdiction and Admissibility U.C.J. Reports 1988, p. 67).

3. The Referral of all Matters Provided for in Treaties and
Conventions — the Compromissory Clause

11. There are some cases in which States enter into agreements in
which they accept the Court’s jurisdiction to deal with certain disputes in
accordance with the Statute — as the second part of Article 36 (1) pro-
vides that the Court may deal with “all matters specially provided for . ..
in treaties and conventions in force”.

(a) The commitments of States given in advance to refer any particular
dispute to the Court

12. In the Aegean Sea Continental Shelf case, as mentioned above,
Greece relied — as a second basis of jurisdiction — upon the Brussels
Joint Communiqué of 1975 issued by the Prime Ministers of Greece and
Turkey and conferring jurisdiction in that particular case concerning the
continental shelf of the Aegean Sea (see para. 10 above). In the case con-
cerning Maritime Delimitation and Territorial Questions between Qatar
and Bahrain, Jurisdiction and Admissibility (1 C.J. Reports 1995, p. 6),
Qatar invoked as the basis of jurisdiction the two agreements determin-
ing the subject and scope of the commitment to accept that jurisdiction
(the “Bahraini formula”). Each of these agreements between two States
does not itself constitute a special agreement but is an agreement express-
ing the intention to submit a concrete dispute to the Court.

(b) The compromissory clause of multilateral treaties

13. States may agree in advance in rather general terms to submit to
the Court specific disputes in a certain fixed context. Some multilateral

95
895 OIL PLATFORMS (DISS. OP. ODA)

treaties (concluded to deal with the substantive rights and duties of more
than two States) contain a compromissory clause which in effect provides
that any dispute which may arise between the States concerning the
“interpretation or application” of those treaties, and which is not settled
by negotiation, shall be referred to the International Court of Justice. In
addition, some law-making multilateral treaties adopted at diplomatic
conferences convened by the United Nations, of which a first example
was that of the four 1958 Geneva Conventions on the law of the sea, are
accompanied by an “Optional Protocol [of Signature] concerning the
Compulsory Settlement of Disputes” which, constituting a separate
instrument appended to the main body of the treaty, provides for the
compulsory jurisdiction of the Court for those States that accept it. The
type of disputes to be subjected to the Court’s jurisdiction by invoking as
a basis of that jurisdiction a compromissory clause of a multilateral treaty
or an optional protocol concerning the compulsory settlement of disputes
is not so general as are those “concerning the interpretation of [any]
treaty or any questions of international law” as defined by the optional
clause of the Court’s Statute, but is limited to the “interpretation or
application” of the particular treaty in which a compromissory clause is
included or to which an optional protocol is attached.

14. The signatory States which have either been willing to ratify those
multilateral treaties containing a compromissory clause without making
any reservations with respect to that particular clause or have been ready
to ratify the optional protocol concerning the compulsory settlement of
disputes, as the case may be, are considered to have opted for the com-
pulsory jurisdiction of the Court, in their relations with other signatory
States which have accepted the same obligation, in a dispute as to the
“interpretation or application” of the relevant treaty.

15. There are only a few precedents of a unilateral application relying
on the compromissory clause of a multilateral treaty or on the optional
protocol concerning the compulsory settlement of disputes as a basis of
the Court’s jurisdiction. However, even among those States which have
thus accepted the Court’s compulsory jurisdiction, a unilateral applica-
tion might have met with preliminary objections, just as in the case of an
application on the basis of the optional clause of the Statute. In fact, the
Vienna Convention on Diplomatic Relations and the Vienna Convention
on Consular Relations, to both of which an optional protocol concerning
the compulsory settlement of disputes was appended, were relied upon by
the United States as a basis for jurisdiction in the case concerning United
States Diplomatic and Consular Staff in Tehran (see para. 4 above). A
compromissory clause (Art. IX) of the Genocide Convention was simi-
larly relied upon by Bosnia and Herzegovina in the case concerning the
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide, Preliminary Objections (I.C.J. Reports 1996, p. 595).
In the former case, the Court proceeded to the merits phase without the

96
896 OIL PLATFORMS (DISS. OP. ODA)

participation of the Respondent (Iran) and, in the latter case, by rejecting
the preliminary objections raised by the Respondent (Yugoslavia).

III. Speciric PROBLEMS RELATED TO THE COMPROMISSORY CLAUSE OF A
BILATERAL TREATY

16. A compromissory clause is included not only in multilateral
treaties but also sometimes in bilateral treaties. The conclusion between
two States of a bilateral treaty with a compromissory clause is, however,
different in nature from a State’s participation in a multilateral treaty
containing a compromissory clause in the sense that the conclusion of
such a bilateral treaty must in itself inevitably imply acceptance of the
compulsory jurisdiction of the Court. The making of reservations to any
provision of a bilateral treaty is clearly inconceivable and, simply on
account of the fact that the two States have concluded a bilateral treaty
which contains a compromissory clause, each one of those two States is
regarded not only as having agreed on the substantive text of the bilateral
treaty itself but also as having given its definite consent to the exercise of
the Court’s jurisdiction over disputes arising under the treaty. This is in
contrast to the case of a multilateral treaty in which any signatory State
is in principle free to make reservations to the compromissory clause or
not to ratify the optional protocol appended to the treaty. It follows that,
the meaning of the compromissory clause in a bilateral treaty should be
considered with even greater care, because neither party can escape from
the compulsory jurisdiction of the Court once the two States have agreed
to negotiate and conclude that particular bilateral treaty. Particularly in
the case of a bilateral treaty, it is more important to investigate the extent
to which the two States have agreed to be subject to the compulsory juris-
diction of the Court by including a compromissory clause in the treaty
between them.

17. The bilateral treaty must, without a doubt, be a product of com-
plete accord of the two States parties not only with regard to the sub-
stantive text but concerning the scope — the object and purpose — of the
treaty. Such a conveyance of views and intentions of the two States is a
prerequisite for the conclusion of the bilateral treaty itself, without which
the treaty itself would not exist. Thus it is most unlikely that a good-faith
dispute could arise between the two States with regard to the scope of the
treaty even though it could happen that an interpretation of the substan-
tive provisions in their application to some concrete events might be
called for. It follows that, even if the parties to a bilateral treaty are ready
to defer to the jurisdiction of the Court by including a compromissory
clause, the subject of any dispute cannot relate to the question of whether

97
897 OIL PLATFORMS (DISS. OP. ODA)

essential issues fall within the comprehensive scope — the object and pur-
pose — of the treaty but only to the “interpretation or application” of a
provision of the agreed text of the treaty. This power to adjudicate would
have been limited to the technical interpretation or application of any
individual provisions in the treaty, the whole scope of which the States
themselves had agreed to accept. The range of the “interpretation or
application” of a treaty as covered by the compromissory clause in a
bilateral treaty is strictly limited. Neither party may be presumed to
entrust the evaluation of the scope — the object and purpose — of the
treaty to a third party without its consent, even where a dispute as to the
interpretation or application of the individual provisions of the treaty is
specified in the compromissory clause.

18. In view of the basic principle of international justice that referral
to the Court should be based upon the consent of sovereign States,
neither one of the States to a bilateral treaty could be presumed to have
agreed (and certainly, in fact, never has agreed) to let the other State refer
unilaterally to the Court a dispute touching upon the object and purpose
of the treaty, as, without a mutual understanding on those matters, the
treaty itself would not have been concluded. The difference of views of
the two States relating to the scope — the object and purpose — of a
treaty cannot be the subject of an adjudication by the Court unless both
States have given their consent; such a dispute may, however, be brought
to the Court by a special agreement or, alternatively, there may be an
occasion for the application of the rule of forum prorogatum. This is,
then, quite different from the case of the “interpretation or application”
of the individual provisions of the treaty on which the two States may, if
the need arises, argue under the compromissory clause of that treaty from
opposite stances before the Court.

19. The number of bilateral treaties containing a compromissory clause
conferring jurisdiction upon the Court is minimal, as can be seen from
the fact that during the past 20 years only four such bilateral treaties have
been concluded (see C.J. Yearbook 1994-1995, p. 119), although the
immediate post-war period witnessed the conclusion of a fair number of
such bilateral treaties, of which the 1955 Treaty was one. This may per-
haps be explained by the consideration that few States are willing to risk
giving an expansive scope to the exercise of the Court’s jurisdiction by
reason of consenting to the conclusion of a bilateral treaty providing for
specified rights and duties in their mutual relations. The referral of dis-
putes under the compromissory clause of a bilateral treaty has been far
less frequent than referrals under the optional clause or even under the
compromissory clause of a multilateral treaty. In fact, throughout the
history of the Court, there has been no single case in which the typical
form of the compromissory clause included in a bilateral treaty has been

98
898 OIL PLATFORMS (DISS. OP. ODA)

invoked as a main basis of jurisdiction, as 1 have already indicated (see
para. 4). (The Trusteeship Agreement of 1946 (of which Article 19 con-
stituted a compromissory clause) which was referred to as a basis of juris-
diction in the Northern Cameroons case U.C.J. Reports 1963, p. 15) may
not be regarded as a bilateral treaty in the ordinary sense.)

20. In conclusion, the compromissory clause of a bilateral treaty can-
not be deemed to give the freedom to one party to bring before the Court
disputes with the other party that may not relate specifically to the legal
interests (rights and duties) reflecting the object and purpose for which
the treaty was agreed by the two States. In the case of a bilateral treaty in
particular, the basic principle concerning the jurisdiction of the Court to
the effect that the jurisdiction is based on the consent of sovereign States
given on an ad hoc basis or in advance in one way or the other, should be
interpreted restrictively and not given any kind of loose interpretation.

IV. ConcLupING REMARKS

21. The 1955 Treaty of Amity was concluded between Iran and the
United States, a treaty aimed at providing protection for the property
and interests of the citizens and companies of one party in the territory of
the other party, and which gives a mutual assurance of fair and non-
discriminatory treatment of nationals and companies engaged in com-
mercial, industrial and financial activities. It may be that a dispute may
arise between the two States as to the “interpretation or application” of
any particular provision of the 1955 Treaty of Amity, in the event that
the right of an individual or a company of one party protected by the
Treaty in the territory of another party is violated by the other party, or
that the Government of one party fails to perform its obligations to an
individual or a company of the other party as prescribed in the Treaty. If
the dispute is not “adjusted by diplomacy” between the two States parties
(certainly after the exhaustion of local remedies), a unilateral application
by one party may be filed with the Court by virtue of Article XXI (2) of
that Treaty. However, whether the dispute described in the Application
filed by Iran on 2 November 1992 is indeed the kind of dispute thus
defined in the Treaty is quite a different matter. The problem which faces
the Court is to determine whether the real dispute between Iran and the
United States that has arisen as a result of the latter’s attack on and
destruction of the Iranian oil platforms in a chain of events that took
place during the use of force by both sides in the Iran-Iraq War is, as Iran
alleges and the Court concludes, a dispute as to the “interpretation or
application” of the Treaty within the meaning of its Article XXI (2). In
my view, this is certainly not the case.

22. Assuming that the attack on the platforms or their destruction (or

99
899 OIL PLATFORMS (DISS. OP. ODA)

the use of armed force in general) had become a subject of diplomatic
negotiations between Iran and the United States which had failed, that
attack could not be seen as falling within the scope of the 1955 Treaty for
reasons which counsel for the United States called “a lack of a reasonable
connection” and, as IJ see it, is by its very nature irrelevant to the scope of
the Treaty. The United States had certainly not intended (and no State
may be prepared to intend) to confer jurisdiction upon the Court to deal
with such a dispute simply by having concluded such a treaty. The Court
is at present required to ascertain whether the particular action of the
United States was of the kind which really fell within the scope of the
Treaty, or, more particularly, affected the legal interests (rights and
duties) of Iran which were meant to have been protected under the 1955
Treaty.

23. In my view, Iran is not competent to refer to the Court unilater-
ally, by invoking the compromissory clause in that Treaty, a dispute
going beyond the interpretation or application of the provisions of the
bilateral 1955 Treaty of Amity and turning upon the scope of the Treaty.
Certainly a dispute created by the destruction by the United States’
armed forces of the Iranian oil platforms can be subjected to the Court’s
jurisdiction by other means, i.e., by a joint submission (a special agree-
ment) or, by the application of the rule of forum prorogatum in the event
that the United States should subsequently agree to accept the Court’s
jurisdiction. In fact the United States has raised an objection to the
Court’s jurisdiction in respect of the Iranian Application.

24. While rejecting Article I of the Treaty of Amity as “a basis for the
jurisdiction of the Court” (Judgment, para. 31) and Article IV (1) as “the
basis for the Court’s jurisdiction” (ibid., para. 36), the Court holds the
view that “[the] lawfulness [of the destruction of the Iranian oil
platforms] can be evaluated in relation to [Article X (1)]” (ébid., para. 51)
and

“(ijn the light of the foregoing, the Court concludes that there exists
between the Parties a dispute as to the interpretation and the appli-
cation of Article X, paragraph 1, of the Treaty of 1955; that this
dispute falls within the scope of the compromissory clause in
Article XXI, paragraph 2, of the Treaty; and that as a consequence
the Court has jurisdiction to entertain this dispute” (ibid., para. 53).

Iran has brought the present case to the Court in the hope that the Court
will find that the United States had breached several obligations under
the 1955 Treaty and international law, and has contended that “the
Court has jurisdiction under the Treaty of Amity to entertain the dispute”
(Application of Iran, p. 12; emphasis added). The Court now responds
that “it has jurisdiction, on the basis of Article XXI, paragraph 2, of the
Treaty of 1955, to entertain the claims made by the Islamic Republic of

100
900 OIL PLATFORMS (DISS. OP. ODA)

Iran under Article X, paragraph 1, of that Treaty” (Judgment, dispositif,
para. 2; emphasis added).

25. The way in which the Court responds to the Iranian Application in
this Judgment derives from a misconception. The Court was requested by
Iran to adjudge at this stage that it has jurisdiction under the Treaty to
entertain the dispute occasioned by the destruction of the platforms by
the United States force, but not to entertain any claims made by Iran
under any specific article — in this case Article X (1). In my view the
conclusion reached by the Court is unjustified because the Court should
not have interpreted each provision of Articles I, IV (1) and X (1) as pro-
viding a basis for the jurisdiction of the Court but should rather have
determined that a dispute — if any such exists — between Iran and the
United States arising from the attack on and destruction of the Iranian
oil platforms falls within the purview of the 1955 Treaty of Amity.

26. Failure to dismiss Iran’s Application in the present case invites a
situation in which a State could, under the pretext of the violation of any
trivial provision of any treaty containing a compromissory clause, uni-
laterally bring the other State party to the treaty before the Court on the
sole ground that one of the parties contends that a dispute within the
scope of the treaty exists while the other denies it. This would be no more
than the application of a form of false logic far removed from the real
context of such a treaty, and constituting nothing short of an abuse of
treaty interpretation, so that “the Court might seem in danger of inviting
a case ‘through the back door’” (see my separate opinion in the case con-
cerning Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), 1 C.J. Reports 1984, p. 472).

(Signed) Shigeru Opa.

101
